DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants’ response of 9/23/2021 has been received and entered into the application file.  Claims 1, 3, 4, and 7-30 are pending, all of which have been considered on the merits.

Claim Interpretation
	The following comments are made to clarify the broadest reasonable interpretation of the claims:
Independent claims are drawn to a microfluidic device comprising the structural elements described, as well as two monolayers of cells, each monolayer being separately disposed on opposite sides of the membrane.  The first monolayer is made of a first cell type, the second monolayer is made of a second cell type.  The first and second cell types are interpreted as being different from one another.  The second monolayer of cells is described as being differentiated into syncytial structures.  There are a limited number of cell types which are capable of forming syncytial structures.  The second cell type is necessarily limited to cell types capable of forming such syncytial structures.  At least some (but not necessarily all) of the cells of the second monolayer must be differentiated into syncytial structures.  
Independent claims 1, 12, and 16 further require at least one of the first or second monolayer of cells to further comprise an artificially induced pathology.  This is interpreted as meaning that the cells that make up either the first or the second monolayer to have an artificially induced modification that results in a pathology.  The term “pathology” is interpreted as meaning “a disease state”.  It is noted that BeWo cells have a pathology, in that they are carcinoma cells, but the cell line is from natural choriocarcinoma tissue, thus they do not satisfy the limitation of “artificially induced pathology”.  This limitation was imported from original claim 5.
Independent claim 19 further requires the first or second monolayer of cells to further comprise white blood cells.  This is understood to mean that white blood cells are part of the first or second monolayer.  This claim mirrors original claim 6. 

Independent claim 27 further requires the presence of an additional layer of cells of a third type.  The additional layer of cells may be on either side of the membrane and in any orientation relative to the first or second monolayers. 

Status of Prior Rejections
RE: Rejection of claims 1, 3, 4, 8, 10 and 1-18 under 35 USC 102/103 or under 35 USC 103 over Miura et al:
	Claims 1, 12 and 16 have been amended to incorporate the limitation of previous claim 5, which was not rejected.  The rejection is thus withdrawn.

RE: Rejection of claims 1-18 on grounds of NSDP over US Patent 10633623:
	Applicants have filed a terminal disclaimer over US Patent 10633623.  The terminal disclaimer has been approved and recorded.  The rejection is withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Rabinowitz on 9/29/2021.

The application has been amended as follows: 
Claim 3 has been amended as follows:
Claim 3.  The microfluidic device of claim 1, wherein the second cell type comprises choriocarcinoma cells.

Claim 4 has been amended as follows:
 choriocarcinoma b30 clone cells.

Claim 6 has been amended as follows:
Claim 6.  The microfluidic device of claim 1, wherein the first or second monolayer of cells further comprises white blood cells.

Claim 7 has been amended as follows:
Claim 7.  The microfluidic device of claim 1, wherein the membrane comprises a porous polycarbonate membrane.

Claim 13 has been amended as follows:
Claim 13.  The method of claim 12, wherein growing a first monolayer of cells further comprises
	placing cells of the first cell type on the first side of the membrane; 
	creating a static environment to allow the cells to settle and attach to the membrane; and
	flowing a culture medium over the cells of the first cell type.

Claim 14 has been amended as follows:
Claim 14. The method of claim 12, wherein growing a second monolayer of cells further comprises
	placing cells of the second cell type on the second side of the membrane;
	creating a static environment to allow the cells to settle and attach to the membrane; and
	flowing a culture medium over the cells of the second cell type.

Claim 15 has been amended as follows:
Claim 15.  The method of claim 12, further comprising placing the microfluidic device in a cell culture incubator.

Claim 16 has been amended as follows: 
Claim 16.  A method of testing placental maternal-fetal transfer, comprising providing a microfluidic device having:
	a base, having first and second microfluidic channels deposed thereon;

	 a first monolayer of cells of a first cell type disposed on the first side of the membrane; and
	a second monolayer of cells of a second cell type disposed on the second side of the membrane, wherein the second cell type is differentiated into syncytial structures, wherein one of the first or second monolayer of cells further comprises an artificially induced pathology; 
	placing a substance of interest in one of the first or second microfluidic channels;
	simulating physiological flow conditions; and
	measuring the amount of the substance of interest in the first and second microfluidic channels.

Claim 17 has been amended as follows:
Claim 17.  The method of claim 16, wherein the substance of interest is one of glucose, amino acids, proteins, or small molecule pharmaceuticals.

Claim 18 has been amended as follows:
Claim 18.  The method of claim 16, wherein the substance of interest is labeled with fluorescent molecules, and wherein measuring the amount of substance of interest comprises measuring an amount of fluorescence.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Miura et al (MEMS, 2013).  Miura et al is a preliminary report on a model of placental barrier that is intended for use in study of transplacental nutrient transport and pharmokinetics.  Miura et al use BeWo human trophoblastic cells and HUVECs.  A copy of Miura et al with improved resolution shows that the BeWo cells did not form syncytial structures (See Miura et al, Fig. 2). 
Miura et al do not teach or suggest using BeWo or HUVECs with artificially induced pathologies.  Miura et al is a preliminary report, and it would have been beyond their scope, and not a reasonable expectation of success, to 
Miura et al do not teach or suggest inclusion of white blood cells in either of the monolayers.  Again, as Miura et al was a preliminary report, it was beyond their scope, and there would not have been a reasonable expectation of success in incorporating an additional cell type, such as white blood cells into either monolayer.  (Relevant to claim 19-22)
Miura et al teach use of a vitrified collagen membrane.  Miura et al teach that use of a porous polyester membrane did not support monolayer development in an equivalent manner.  Therefore it would not have been prima facie obvious to have substituted a porous polymeric membrane for the vitrified collagen membrane of Miura et al.  (Relevant to claims 23-26).
Miura et al do not teach inclusion of a third cell layer.  Again, as Miura et al was a preliminary report, it was beyond their scope, and there would not have been a reasonable expectation of success in incorporating an additional cell layer into the system.  (Relevant to claim 27-30)
An additional comment is made regarding prior art Levkovitz et al (Placenta, 2013): Levkovitz et al teach culture of trophoblast cells (HTR8) and HUVECs on either side of a denuded amniotic membrane to replicate the placental barrier.  However, Levkovitz et al does not utilize a microfluidic device as currently claimed, and more importantly, the HTR8 cells of Levkovitz et al do not form syncytial structures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633